Exhibit 10.1

 

FIRST AMENDMENT TO CONVERTIBLE
SUBORDINATED UNSECURED PROMISSORY NOTE

 

This First Amendment to Convertible Subordinated Unsecured Promissory Note (the
“Amendment”) is dated as of June 17, 2013 (the “Effective Date”) by Richmont
Capital Partners V LP (the “Company”) and CVSL Inc. (“CVSL”).

 

Recitals

 

A.                                    CVSL executed that certain Promissory Note
dated December 12, 2012 (the “Original Note”) payable to the Company in the
original principal amount of $20,000,000.

 

B.                                    The parties desire to amend the Original
Note pursuant to the terms of this Amendment.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which
hereby is acknowledged, the undersigned hereby enter into this Amendment and
agree as follows:

 

1.                                      Amendment to the Original Note. 
Notwithstanding anything to the contrary contained in the Original Note,
Section 5(a) of the Original Note is amended so as to read in its entirety as
follows:

 

(a)                                 Mandatory Conversion.  Within ten (10) days
after the first anniversary of the Effective Date, the full amount of this Note
(including any and all accrued interest thereon, whether previously converted to
principal as PIK Interest or otherwise) shall be converted into shares of Common
Stock at the Conversion Price (the “Conversion”); provided, however, that this
Note (including any and all accrued interest thereon, whether previously
converted to principal as PIK Interest or otherwise) shall not under any
circumstance (other than as contemplated in Section 5(c)) be convertible into
more than 64,000,000 shares of Common Stock (the “Maximum Conversion Stock
Amount”).

 

2.                                      Continuation of Original Note.  As
amended hereby, the Original Note remains in full force and effect according to
its terms and at no time have the liabilities or obligations arising pursuant to
the Original Note been suspended or discontinued, either temporarily or
permanently.

 

3.                                      Future References to the Original Note. 
From and after the date hereof, all references to the Original Note in any and
all agreements, instruments, mortgages, conveyances, documents, notes,
certifications or writings of any kind or character shall be deemed to include
this Amendment.

 

4.                                      Conflict.  To the extent any provision
of the Original Note conflicts with any provision of this Amendment, the
provisions of this Amendment will prevail.

 

FIRST AMENDMENT TO PROMISSORY NOTE

 

1

--------------------------------------------------------------------------------


 

5.                                      Binding Effect.  This Amendment shall be
binding upon, and shall enure to the benefit of, the parties hereto and their
respective successors and assigns.

 

6.                                      Execution in Counterparts.  This
Amendment June be executed in counterparts, each of which shall be deemed an
original, but all of which shall constitute the same instrument.

 

7.                                      Governing Law.  This Amendment shall be
governed by, and interpreted in accordance with, the laws of the State of Texas,
all rights and remedies being governed by such laws.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the undersigned
effective as of the date first above written.

 

 

Richmont Capital Partners V LP, a Texas limited partnership

 

 

 

By: Richmont Street LLC, its general partner

 

 

 

By:

/s/ John Rochon, Jr.

 

Name:

John Rochon, Jr.

 

Its:

President

 

 

 

 

 

CVSL Inc.

 

 

 

By:

/s/ Kelly Kittrell

 

Name:

Kelly Kittrell

 

Its:

Chief Financial Officer

 

FIRST AMENDMENT TO PROMISSORY NOTE

 

2

--------------------------------------------------------------------------------